DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
The amendments filed on 06/15/2022 have been entered. Accordingly, claim(s), 1-11 and 14-20 remain pending, and claim(s) 19-20 have been newly added. 

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argue on page 8:
 “wherein the accelerometer and the handle are larger than the distal portion of the flexible elongate member such that the accelerometer is located within the handle…Accordingly, Quill does not disclose or suggest all of the recited features of amended independent claim 1. Thus, a prima facie case of obviousness has not been established with respect to amended independent claim 1. Applicant requests that the § 103 rejection of claim 1 be withdrawn.” 
The Examiner acknowledges that Quill does not explicitly teach the accelerometer and handle are larger than the distal portion of the flexible elongate member such that the accelerometer is located within the handle. However, this does not represent a patentable distinction over Quill as described in the rejection below. 
Regarding claims and 2-11, 14, 16-18, Applicant has not provided any additional arguments beyond the arguments already addressed for claim 1 above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: “computing device” in claims 6-8. The term “device” is a non-structural generic placeholder that does not include any specific structure for performing the accompanying functions. The corresponding structure is described as processor plus the algorithm in the specification in paragraph 0034: “With respect to the position of the ultrasound imaging device 110, the control and processing system 130 can determine the position of the imaging assembly 102…” as well as paragraph 0033: “To co-register the ultrasound imaging data and the radiographic imaging data, the control and processing system 130 has to identify the position and orientation of the ultrasound imaging device 110…”. Examiner note: an amendment to recite “a processor” or “a computing device comprising a processor in communication” rather than “a computing device” would remov the 112f interpretation. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 recites, “wherein the plurality of electrical wires extend only between the handle and the computing device.” The specification recites in paragraph 0023; “the handle 120 includes an accelerometer 300 coupled to a plurality of electrical wires 310.” as well as 0025; “In some embodiments, the distal ends of the electrical wires 310 are bonded to bond pads on the accelerometer 300 or bond pads on a substrate on which the accelerometer 300 is mounted; and the proximal ends of the electrical wires 310 are connected to the control and processing system 130 by way of the connection cable 122 and the connector 124….Arranged in that fashion, each of the actuators 116 is attached to one or more distally-extending pull wires that are threaded through the flexible elongate member 108 and anchored to the distal portion 104; and the accelerometer 300 is bonded to the plurality of electrical wires 310 that extend proximally and enter the connection cable 122.” In particular, the specification only mentions the handle includes an accelerometer coupled to a plurality of electrical wires. A handle including an accelerometer coupled to a plurality of electrical wires is not considered equivalent to the plurality of electrical wires extend only between the handle and the computing device. As such these limitations are seen as new matter since it is not described in the original disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 9-11, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quill et al (US 2014/0128726 A1, Filed 2012-11-05, hereinafter “Quill”).
Claim 1: Quill discloses, An ultrasound imaging system (ultrasound imaging device 14), comprising:
a flexible elongate member (Catheter 42 is the flexible elongate member; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient... the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient. In one example, the imaging probe is an echocardiography probe configured to image one or more chambers of a patient's heart…”; see Figs. 5-7 shows the catheter is bendable within the right atrium of the heart) comprising a proximal portion and a distal portion (see Fig. 1A), the distal portion configured to be positioned within a body of a patient (see Figs. 5-7). 
an ultrasound imaging element (ultrasound imaging probe 40) disposed at the distal portion (see Fig. 1A) of the flexible elongate member (0018; “the ultrasound imaging device 14 includes an ultrasound imaging probe 40 positioned at a distal end of a suitable catheter 42.”) and configured to obtain ultrasound data from within the body of the patient (0002; “An ultrasound image of the target site is obtained with the ultrasound imaging probe in the selected position.”; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient…When positioned during an echocardiogram, probe 40 can capture images of the patient's heart and one is able to evaluate operation of the heart as well as view the valves providing blood flow through the patient's circulatory system…”);
a handle coupled to the proximal portion of the flexible elongate member, (Quill discloses in paragraph 0022, “the catheter 42 is introduced within a patient and maneuvered to a desired position with a probe orientation so as to image the target site. The desired position can be selected so as to provide a surgeon with a selected view of the target site with a particular alignment, where imaging plane 24 is oriented such that suitable images can be captured by probe 40…a probe 40 can be maintained in the desired position such that a surgeon can continuously obtain ultrasound images so as to monitor the target site with the probe 40 during the procedure to implant device 52.” [The surgeon is moving/positioning the probe to image the target site and is therefore the portion held by the surgeon to control the moving and position is considered a handle.]) and comprising an accelerometer (accelerometer 44),
 such that the accelerometer (accelerometer 44) is located in the ultrasound imaging system (see Fig. 1A)(ultrasound imaging device 14) and configured to generate orientation data corresponding to the orientation of the ultrasound imaging system (0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.”); and
a computing device comprising a processor (computing system 16 [Computing device such as the computing system 16 are known to comprise a processor. In other words, a processor would be required to run functions on a computing device]) in communication with the accelerometer (accelerometer 44) and the ultrasound imaging element (imaging probe 40)(0015; “The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16.” 0018; “An accelerometer 44 can be coupled to the catheter 42 in order to provide an indication of the orientation of imaging probe 40 with respect to gravity. The accelerometer 44 can be communicatively coupled with the computing system 16” [The accelerometer is in communication with the imaging probe 40 to indicate the orientation and the computing systems communicates with the accelerometer; therefore, the computing device is in communication with the accelerometer and the ultrasound imaging element.]), wherein the processor is configured to receive the ultrasound data from the ultrasound imaging element and orientation data from the ultrasound imaging device (ultrasound imaging device 14)  (0015; “FIG. 1A is a schematic diagram of a system 10 including a fluoroscopic imaging device 12 and an ultrasound imaging device 14. The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”; 0018; “The accelerometer 44 can be communicatively coupled with the computing system 16.”; Claim 5; “the probe orientation includes coupling an accelerometer to the ultrasound imaging probe to determine the probe orientation with respect to gravity”; [The accelerometer and imaging probe 40 are housed within the ultrasound imaging device 14 and the computing system 16 coupled with the ultrasound imaging device 14 and since the computing system 16 can display images captured from the ultrasound imaging device (which houses the imaging probe 40) then the processor is configured to receive the ultrasound data from the ultrasound imaging element.]) and co-register the received ultrasound data to radiographic imaging data based on the orientation of the ultrasound imaging device (ultrasound imaging device 14).
Although Quill fails to explicitly teach wherein the accelerometer and the handle are larger than the distal portion of the flexible elongate member such that the accelerometer is located within the handle. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular placement of the accelerometer to be in the handle, which is held to be an obvious matter of design choice. See MPEP 2144.04. As noted in the Applicant’s specification, the accelerometer is configured to determine an orientation of the ultrasound imaging element, see paragraph 0006. The Applicant has not provided any criticality to coupling these parts in this order.  The motivation to couple these parts in this order (i.e. the accelerometer within the handle) would be to yield predictable results such as determining the orientation of the ultrasound imaging device. (Quill, 0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the accelerometer and handle to be larger than the distal portion of the flexible elongate member since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, this modification amounts to change in size or shape, which is not patentable distinction from the prior art device according to the following case laws: See MPEP 2144.04: 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Furthermore, the Applicant has not provided any criticality in the specification and drawlings to the size of the accelerometer and handle to be larger than the distal portion of the flexible elongate member. Increasing the size of the accelerometer and handle to be larger than the distal portion of the flexible elongate member would merely accommodate operators with larger hands. 
	
Claim 3: Quill as modified discloses all the element above in claim 1, Quill fails to disclose wherein the ultrasound imaging element comprises a transducer array (ultrasound imaging probe 40; 0018; “the imaging probe 40 can obtain images of an internal portion of the patient.”). 	
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Quill ultrasound imaging element to comprises a transducer array. The examiner goes on Official Notice since it is well known for an ultrasound imaging element to comprises a transducer array. The motivation to do this would be to produce sound waves that bounce off tissues and make echoes to obtain pictures of different parts of the body.  

Claim 6: Quill discloses, A medical imaging system (system 10), comprising:
an ultrasound imaging device (ultrasound imaging device 14) configured to obtain ultrasound imaging data of an area of interest within a body of a patient (0002; “An ultrasound image of the target site is obtained with the ultrasound imaging probe in the selected position.”; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient…When positioned during an echocardiogram, probe 40 can capture images of the patient's heart and one is able to evaluate operation of the heart as well as view the valves providing blood flow through the patient's circulatory system…”), the ultrasound imaging device including a flexible elongate member (Catheter 42 is the flexible elongate member; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient... the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient. In one example, the imaging probe is an echocardiography probe configured to image one or more chambers of a patient's heart…”; see Fig. 5-7 shows the catheter is bendable within the right atrium of the heart) and a handle (Quill discloses in paragraph 0022, “the catheter 42 is introduced within a patient and maneuvered to a desired position with a probe orientation so as to image the target site. The desired position can be selected so as to provide a surgeon with a selected view of the target site with a particular alignment, where imaging plane 24 is oriented such that suitable images can be captured by probe 40…a probe 40 can be maintained in the desired position such that a surgeon can continuously obtain ultrasound images so as to monitor the target site with the probe 40 during the procedure to implant device 52.” [The surgeon is moving/positioning the probe to image the target site and is therefore the portion held by the surgeon to control the moving and position is considered a handle.), wherein a distal portion of the flexible elongate member is sized and shaped to be inserted into the body and placed in the area of interest (See Fig. 5), 
wherein the ultrasound imaging (ultrasound imaging device 14) device comprises an accelerometer (accelerometer 44) located within the ultrasound imaging device and configured to determine an orientation of the ultrasound imaging device (0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.”; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient... the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient. In one example, the imaging probe is an echocardiography probe configured to image one or more chambers of a patient's heart. When positioned during an echocardiogram, probe 40 can capture images of the patient's heart and one is able to evaluate operation of the heart as well as view the valves providing blood flow through the patient's circulatory system.”); and
a computing device (computing system 16) in communication with the ultrasound imaging device and a radiographic imaging device, (0015; “FIG. 1A is a schematic diagram of a system 10 including a fluoroscopic imaging device 12 and an ultrasound imaging device 14. The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”) the computing device (computing system 16) configured to:
receive radiographic imaging data of the area of interest from the radiographic imaging device (0023; “one or more fluoroscopic images are obtained using the fluoroscopic imaging device 12. As such, tissue viewable by probe 40 and the device 52 viewable by imaging device 12 can be aligned with reference to images obtained using both probe 40 and imaging device 12. In one embodiment, device 12 can continuously provide images such that a surgeon can monitor the target site.”);
determine a position of the ultrasound imaging device using the radiographic imaging data; (0015; “FIG. 1A is a schematic diagram of a system 10 including a fluoroscopic imaging device 12 and an ultrasound imaging device 14. The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”; 0018; “The accelerometer 44 can be communicatively coupled with the computing system 16.”; Claim 5; “the probe orientation includes coupling an accelerometer to the ultrasound imaging probe to determine the probe orientation with respect to gravity”; 0002; “a fluoroscopic imaging device is aligned to an aligned orientation with respect to the probe orientation such that an imaging plane for the ultrasound imaging probe is substantially perpendicular to an imaging plane for the fluoroscopic imaging device.”)
receive the orientation of the ultrasound imaging device from the accelerometer (0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.” 0015; “The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16.” 0018; “An accelerometer 44 can be coupled to the catheter 42 in order to provide an indication of the orientation of imaging probe 40 with respect to gravity. The accelerometer 44 can be communicatively coupled with the computing system 16” [The accelerometer is in communication with the imaging probe 40 to indicate the orientation and the computing systems communicates with the accelerometer; therefore, the computing device receives the orientation of the ultrasound imaging device from the accelerometer located within ultrasound imaging device, see Fig. 1A]));
receive ultrasound imaging data from the ultrasound imaging device (0015; “The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”);
co-register the ultrasound imaging data and the radiographic imaging data based upon the orientation of the ultrasound imaging device received from the accelerometer (0002; “A probe orientation of the ultrasound imaging probe is sensed with respect to the target site at the selected position and a fluoroscopic imaging device is aligned to an aligned orientation with respect to the probe orientation such that an imaging plane for the ultrasound imaging probe is substantially perpendicular to an imaging plane for the fluoroscopic imaging device.” [As noted in the Applicant’s specification paragraph 0034; “To co-register the ultrasound imaging data and the radiographic imaging data, the control and processing system 130 has to identify the position and orientation of the ultrasound imaging device 110 and the radiographic imaging device 140”. Since the field of view of the radiographic imaging data and ultrasound imaging data are align they would share an overlapping field of view. Further Quill teaches in paragraph 0015, displaying images captured by the radiographic imaging device and the ultrasound imaging device, 0015; “The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”; 0023; “a user can easily compare images from separate modalities (i.e., images from the fluoroscopic imaging device and the ultrasound imaging device)”]) and
output the co-registered ultrasound imaging data and radiographic imaging data to a display (0015; “The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.” [The fluroscoptimg images and ultrasound images are co-registered by aligning as taught in paragraph 0002; therefore, the images which would share an overlapping field of view to the display]).
Although Quill fails to explicitly teach, wherein the accelerometer and the handle are larger than the distal portion of the flexible elongate member such that the accelerometer is located within the handle 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular placement of the accelerometer to be in the handle, which is held to be an obvious matter of design choice. See MPEP 2144.04. As noted in the Applicant’s specification, the accelerometer is configured to determine an orientation of the ultrasound imaging element, see paragraph 0006. The applicant has not provided any criticality to coupling these parts in this order.  The motivation to couple these parts in this order (i.e. accelerometer within the handle) would be to yield predictable results such as determining the orientation of the ultrasound imaging device. (Quill, 0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the accelerometer and handle to be larger than the distal portion of the flexible elongate member since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, this modification amounts to change in size or shape, which is not patentable distinction from the prior art device according to the following case laws: See MPEP 2144.04: 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Furthermore, the Applicant has not provided any criticality in the specification and drawling’s to the size of the accelerometer and handle to be larger than the distal portion of the flexible elongate member. Increasing the size of the accelerometer and handle to be larger than the distal portion of the flexible elongate member would merely accommodate operators with larger hands. 

Claim 7: Quill as modified discloses all the element above in claim 6, Quill further discloses, wherein the computing device (computing system 16) is further configured to control the ultrasound imaging device and the radiographic imaging device (0015; “FIG. 1A is a schematic diagram of a system 10 including a fluoroscopic imaging device 12 and an ultrasound imaging device 14. The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.” [The computing device controls the images obtain by the devices.]).

Claim 9: Quill as modified discloses all the element above in claim 6, Quil further discloses, further comprising the radiographic imaging device (0015; “fluoroscopic imaging device 12”).

Claim 10: Quill as modified discloses all the element above in claim 6, Quill further discloses,, further comprising the display (0015; “The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”).

Claim 11: Quill as modified discloses all the element above in claim 6, Quill further discloses, wherein the ultrasound imaging device is intra-cardiac echocardiography (ICE) device (see Fig. 5). 

Claim 16: Quill discloses, A method for displaying ultrasound imaging data and radiographic imaging data with respect to an area of interest within a body of a patient, (0015; “FIG. 1A is a schematic diagram of a system 10 including a fluoroscopic imaging device 12 and an ultrasound imaging device 14. The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”) comprising:
obtaining the radiographic imaging data of the area of interest from outside of the body by a radiographic imaging device (fluoroscopic imaging device 12) (0017; “the fluoroscopic imaging device 12 can be mounted to a support head 30 capable of adjusting a position and orientation of the fluoroscopic imaging device 12 within the coordinate system 20”; 0023; “one or more fluoroscopic images are obtained using the fluoroscopic imaging device 12. As such, tissue viewable by probe 40 and the device 52 viewable by imaging device 12 can be aligned with reference to images obtained using both probe 40 and imaging device 12. In one embodiment, device 12 can continuously provide images such that a surgeon can monitor the target site.” [It is known for fluoroscopic images to be obtain from outside of the body. Note in paragraph 0038 of the Applicants specification, “radiographic imaging data of an area of interest within a body of a patient from outside of the body is obtained by the radiographic imaging device”]) while a distal portion of an ultrasound imaging device (ultrasound imaging device 14) is placed within the area of interest (see Fig 1A; 0022; “the catheter 42 is introduced within a patient and maneuvered to a desired position with a probe orientation so as to image the target site.”), wherein the proximal portion of the ultrasound imaging device (ultrasound imaging device 14) comprises a handle (Quill discloses in paragraph 0022, “the catheter 42 is introduced within a patient and maneuvered to a desired position with a probe orientation so as to image the target site. The desired position can be selected so as to provide a surgeon with a selected view of the target site with a particular alignment, where imaging plane 24 is oriented such that suitable images can be captured by probe 40…a probe 40 can be maintained in the desired position such that a surgeon can continuously obtain ultrasound images so as to monitor the target site with the probe 40 during the procedure to implant device 52.” [The surgeon is moving/positioning the probe to image the target site and is therefore seen as the positioning the probe requires a handle to achieve desired positioned]), the ultrasound imaging device (ultrasound imaging device 14) including an accelerometer (accelerometer 44) configured to determine a orientation of the ultrasound imaging device (0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.”; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient... the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient. In one example, the imaging probe is an echocardiography probe configured to image one or more chambers of a patient's heart. When positioned during an echocardiogram, probe 40 can capture images of the patient's heart and one is able to evaluate operation of the heart as well as view the valves providing blood flow through the patient's circulatory system.”);
determining a position of the ultrasound imaging device (ultrasound imaging device 14) based on the radiographic imaging data (fluoroscopic imaging device 12) (0015; “FIG. 1A is a schematic diagram of a system 10 including a fluoroscopic imaging device 12 and an ultrasound imaging device 14. The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16. The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”; 0018; “The accelerometer 44 can be communicatively coupled with the computing system 16.”; Claim 5; “the probe orientation includes coupling an accelerometer to the ultrasound imaging probe to determine the probe orientation with respect to gravity”; 0002; “a fluoroscopic imaging device is aligned to an aligned orientation with respect to the probe orientation such that an imaging plane for the ultrasound imaging probe is substantially perpendicular to an imaging plane for the fluoroscopic imaging device.”);
receiving the orientation of the ultrasound imaging device (ultrasound imaging device 14) from the accelerometer (accelerometer 44), wherein the orientation of the ultrasound imaging device (ultrasound imaging device 14) corresponds to a rotational orientation of the ultrasound imaging device (0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.” 0015; “The fluoroscopic imaging device 12 and ultrasound imaging device 14 are each coupled with a suitable computing system 16.” 0018; “An accelerometer 44 can be coupled to the catheter 42 in order to provide an indication of the orientation of imaging probe 40 with respect to gravity. The accelerometer 44 can be communicatively coupled with the computing system 16” [The accelerometer is in communication with the imaging probe 40 to indicate the orientation and the computing systems communicates with the accelerometer; therefore, the computing device receives the orientation of the ultrasound imaging device from the accelerometer located within ultrasound imaging device, see Fig. 1A]));
obtaining, by the ultrasound imaging device (ultrasound imaging device 14), the ultrasound imaging data of the area of interest from within the body (0002; “An ultrasound image of the target site is obtained with the ultrasound imaging probe in the selected position.”; 0018; “the catheter 42 is inserted into a patient and positioned such that the imaging probe 40 can obtain images of an internal portion of the patient…When positioned during an echocardiogram, probe 40 can capture images of the patient's heart and one is able to evaluate operation of the heart as well as view the valves providing blood flow through the patient's circulatory system…”);
co-registering the ultrasound imaging data and the radiographic imaging data based on the position and rotational orientation of the ultrasound imaging device (0002; “A probe orientation of the ultrasound imaging probe is sensed with respect to the target site at the selected position and a fluoroscopic imaging device is aligned to an aligned orientation with respect to the probe orientation such that an imaging plane for the ultrasound imaging probe is substantially perpendicular to an imaging plane for the fluoroscopic imaging device.” [As noted in the Applicant’s specification paragraph 0034; “To co-register the ultrasound imaging data and the radiographic imaging data, the control and processing system 130 has to identify the position and orientation of the ultrasound imaging device 110 and the radiographic imaging device 140”. Since the field of view of the radiographic imaging data and ultrasound imaging data are align they would share an overlapping field of view. Further Quill teaches in paragraph 0015, displaying images captured by the radiographic imaging device and the ultrasound imaging device, 0015; “The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”; 0023; “a user can easily compare images from separate modalities (i.e., images from the fluoroscopic imaging device and the ultrasound imaging device)”]); and
providing the co-registered ultrasound imaging data and radiographic imaging data for presentation on a display (0015; “The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.” [The fluroscoptimg images and ultrasound images are co-registered by aligning as taught in paragraph 0002; therefore, the images which would share an overlapping field of view to the display]).
Although Quill fails to explicitly teach a handle with an accelerometer, wherein the accelerometer and the handle are larger than the distal portion of the ultrasound imaging device such that the accelerometer is located within the handle, 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular placement of the accelerometer to be in the handle, which is held to be an obvious matter of design choice. See MPEP 2144.04. As noted in the Applicant’s specification, the accelerometer is configured to determine an orientation of the ultrasound imaging element, see paragraph 0006. The applicant has not provided any criticality to coupling these parts in this order.  The motivation to couple these parts in this order (i.e. accelerometer in the handle) would be to yield predictable results such as determining the orientation of the ultrasound imaging device. (Quill, 0003; “The system also includes an ultrasound imaging probe including an accelerometer measuring a probe orientation of the ultrasound imaging probe with respect to gravity. A processor is coupled to the accelerometer and provides a signal indicative of the probe orientation relative to the selected orientation.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular dimensions of the accelerometer and handle to be larger than the distal portion of the flexible elongate member since the only difference between the prior art and the claims is the relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device. As such, this modification amounts to change in size or shape, which is not patentable distinction from the prior art device according to the following case laws: See MPEP 2144.04: 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Furthermore, the Applicant has not provided any criticality in the specification and drawling’s to the size of the accelerometer and handle to be larger than the distal portion of the flexible elongate member. Increasing the size of the accelerometer and handle to be larger than the distal portion of the flexible elongate member would merely accommodate operators with larger hands. 

	Claim 19: Quill as modified discloses all the elements above in claim 1, Quil further discloses, 
	further comprising a plurality of electrical wires coupled to the accelerometer and configured to transmit the orientation data to the computing device (0018: “An accelerometer 44 can be coupled to the catheter 42 in order to provide an indication of the orientation of imaging probe 40 with respect to gravity. The accelerometer 44 can be communicatively coupled with the computing system 16…wiring 46 leads from the accelerometer 44 along catheter 42 to a suitable connection (wired or wireless) with computing system 16.”),
However, Quill fails to explicitly teach: wherein the plurality of electrical wires extend only between the handle and the computing device.
Referring back to the motivation of claim 1 above wherein Quill as modified discloses an accelerometer in the handle, in such a case it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to configure the plurality of electrical wires to extend only between the handle and the computing device of Quill as modified. As such, this would eliminate the need to attach a plurality of electrical wires throughout other portions of the device thereby creating an uncomplicated path of wires.  

Claim 20: Quill as modified discloses all the elements above in claim 6, Quill further discloses, wherein the ultrasound data and the radiographic imaging data share an overlapping field of view. (0002; “A probe orientation of the ultrasound imaging probe is sensed with respect to the target site at the selected position and a fluoroscopic imaging device is aligned to an aligned orientation with respect to the probe orientation such that an imaging plane for the ultrasound imaging probe is substantially perpendicular to an imaging plane for the fluoroscopic imaging device.” [As noted in the Applicant’s specification paragraph 0034; “To co-register the ultrasound imaging data and the radiographic imaging data, the control and processing system 130 has to identify the position and orientation of the ultrasound imaging device 110 and the radiographic imaging device 140”. Since the field of view of the radiographic imaging data and ultrasound imaging data are align they would share an overlapping field of view. Further Quill teaches in paragraph 0015, displaying images captured by the radiographic imaging device and the ultrasound imaging device, 0015; “The computing system 16 can be equipped to display images captured by the fluoroscopic imaging device 12 and the ultrasound imaging device 14.”; 0023; “a user can easily compare images from separate modalities (i.e., images from the fluoroscopic imaging device and the ultrasound imaging device)”])

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quill as modified, as applied to claim 1 and 6 above, respectively, in further view of Mintehev et al (US 8,235,055 B2, Filed 2006-01-11, hereinafter “Mintehev”).
Claim 2: Quill as modified discloses all the element above in claim 1, Quill discloses, an accelerometer can take various forms such as a single axis or triaxial accelerometer (0021). Quill fails to explicitly discloses, wherein the accelerometer is a dual-axis accelerometer. However, Mintehev, discloses accelerometers may be one-axis accelerometers, as well as two-axis or three-axis accelerometers, for force, velocity, and positional determination (Col. 8 l.34-34). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the accelerometer of Quill as modified to be a dual-axis accelerometer seen as a two-axis accelerometer as taught by Mintehev because doing so would yield predictable results such as determining the force, velocity, and positional determination of a device. 

Claim 14: Quill as modified discloses all the element above in claim 6, Quill discloses, an accelerometer can take various forms such as a single axis or triaxial accelerometer (0021). Quill fails to explicitly discloses, wherein the accelerometer is a dual-axis accelerometer. However, Mintehev, discloses accelerometers may be one-axis accelerometers, as well as two-axis or three-axis accelerometers, for force, velocity, and positional determination (Col. 8 l.34-34). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the accelerometer of Quil as modified to be a dual-axis accelerometer seen as a two-axis accelerometer as taught by Mintehev because doing so would yield predictable results such as determining the force, velocity, and positional determination of a device. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quill as modified, as applied to claim 1 above, in further view of Just et al (US 2019/0030287 A1, Filed 2017-02-09, hereinafter “Just”).
Claim 4-5: Quilll as modified discloses all the element above in claim 1, Quill fails to discloses, wherein the handle comprises a first actuator and second actuator, upon activation, configured to deflect the distal portion of the flexible elongate member along a first plane and a second plane, and a second actuator, upon actuation, configured to deflect the distal portion of the flexible elongate member along a second plane not parallel to the first plane. 
However, in the same field of the endeavor, Just discloses a deflectable catheter shaft. Specifically, Just discloses, wherein the handle (handle assembly 14; 0028; “The handle assembly 14 includes one or more actuators (e.g., actuators 29, 30) that can be selectively manipulated to cause catheter shaft 12 to deflect in one or more directions (e.g., up, down, left, and right)”) comprises a first actuator (actuator 29-first actuator ), upon activation, configured to deflect the distal portion (distal portion 18 and proximal portion 16) of the flexible elongate member (catheter shaft 12) along a first plane (first deflection plane in a direction arrow 28) (0028; “the distal portion 18 can be configured for bi-directional deflection in a first deflection plane, in a direction of arrow 28 (e.g., left, right), and the proximal portion 16 of the catheter shaft 12 can be configured for bi-directional deflection in a second deflection plane, in a direction of arrow 27 (e.g., up, down). For example, the proximal portion 16 can deflect (e.g., up, down), in an opposite direction of the distal portion 18 (e.g., left, right). …one of the actuators 29, 30 can control deflection of the proximal portion 16 and the other one of the actuators 29, 30 can control deflection of the distal portion 18.”; see re-produced Fig. 1 below) a second actuator (actuator 30), upon actuation, configured to deflect the distal portion (distal portion 18 and proximal portion 16) of the flexible elongate member along a second plane (second deflection plane in a direction of arrow 27) not parallel to the first plane. (0028; “the distal portion 18 can be configured for bi-directional deflection in a first deflection plane, in a direction of arrow 28 (e.g., left, right), and the proximal portion 16 of the catheter shaft 12 can be configured for bi-directional deflection in a second deflection plane, in a direction of arrow 27 (e.g., up, down). For example, the proximal portion 16 can deflect (e.g., up, down), in an opposite direction of the distal portion 18 (e.g., left, right). …one of the actuators 29, 30 can control deflection of the proximal portion 16 and the other one of the actuators 29, 30 can control deflection of the distal portion 18.”; see re-produced Fig. 1 below).  



    PNG
    media_image1.png
    266
    655
    media_image1.png
    Greyscale
  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the handle of Quil as modified to comprise a first actuator and a second actuator, upon activation, configured to deflect the distal portion of the flexible elongate member along a first plane, and a second actuator, upon actuation, configured to deflect the distal portion of the flexible elongate member along a second plane not parallel to the first plane as taught by Just because doing so would yield predictable results such as deflecting the ultrasound transducer when it moves across the tissue (0065 of Just). 


Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quill as modified, as applied to claim 6, and 17-18, respectively, in further view of Voigt et al (US 20190099159 A1, Filed 2017-09-29, hereinafter “Viogt”).
Claim 8: Quill as modified discloses all the element above in claim 6, Quill fails to discloses, wherein the computing device is further configured to overlay the ultrasound imaging data over the radiographic imaging data co-registered with the ultrasound imaging data and output to the display the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging device.
However, in the same field of the endeavor, Voigt discloses determining orientation and position of the ultrasound transducer detected in a fluoroscopic image. Specifically, Viogt discloses, wherein the computing device is further configured to overlay the ultrasound imaging data over the radiographic imaging data co-registered with the ultrasound imaging data and output to the display the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging device (0081; The measurement or quantity from one mode (e.g., ultrasound) may be registered with another mode (e.g., fluoroscopy) of medical imaging. For example, the position and orientation of the ultrasound transducer is detected in a fluoroscopy image. This detection is used to spatially align or register the coordinate systems. As a result, a location in the fluoroscopy projection may be determined from the location in the ultrasound. The locations and/or quantities may then be overlaid as graphics on the fluoroscopy image. For example, a distance to the trans-septal puncture site from the tip of the deliver catheter and the location of the trans-septal puncture site determined from ultrasound are overlaid on the fluoroscopy image to assist in navigating the delivery catheter.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Quill as modified the registered ultrasound imaging data and fluoroscopic imaging data to displaying the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging data because doing so would yield predictable results such as determining the catheter position determined from ultrasound images overlaid on the fluoroscopy image to assist in navigating the delivery catheter. 

Claim 17: Quill as modified discloses all the element above in claim 16, Quill fails to discloses, further comprising overlaying ultrasound imaging data over the radiographic imaging data co-registered with the ultrasound imaging data.
However, in the same field of the endeavor, Voigt discloses determining orientation and position of the ultrasound transducer detected in a fluoroscopic image. Specifically, Viogt discloses, overlaying ultrasound imaging data over the radiographic imaging data co-registered with the ultrasound imaging data (0081; The measurement or quantity from one mode (e.g., ultrasound) may be registered with another mode (e.g., fluoroscopy) of medical imaging. For example, the position and orientation of the ultrasound transducer is detected in a fluoroscopy image. This detection is used to spatially align or register the coordinate systems. As a result, a location in the fluoroscopy projection may be determined from the location in the ultrasound. The locations and/or quantities may then be overlaid as graphics on the fluoroscopy image. For example, a distance to the trans-septal puncture site from the tip of the deliver catheter and the location of the trans-septal puncture site determined from ultrasound are overlaid on the fluoroscopy image to assist in navigating the delivery catheter.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Quill as modified obtained the registered ultrasound imaging data and fluoroscopic imaging data to overlay the ultrasound imaging data over the radiographic imaging data co-registered with the ultrasound imaging data because doing so would yield predictable results such as determining the catheter position determined from ultrasound images overlaid on the fluoroscopy image to assist in navigating the delivery catheter. 

Claim 18: Quill as modified discloses all the element above in claim 16, Quill fails to discloses, further comprising displaying the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging data.
However, in the same field of the endeavor, Voigt discloses determining orientation and position of the ultrasound transducer detected in a fluoroscopic image. Specifically, Viogt discloses, displaying the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging data (0081; The measurement or quantity from one mode (e.g., ultrasound) may be registered with another mode (e.g., fluoroscopy) of medical imaging. For example, the position and orientation of the ultrasound transducer is detected in a fluoroscopy image. This detection is used to spatially align or register the coordinate systems. As a result, a location in the fluoroscopy projection may be determined from the location in the ultrasound. The locations and/or quantities may then be overlaid as graphics on the fluoroscopy image. For example, a distance to the trans-septal puncture site from the tip of the deliver catheter and the location of the trans-septal puncture site determined from ultrasound are overlaid on the fluoroscopy image to assist in navigating the delivery catheter.”). It would have been obvious to one of ordinary skilled in the art to display the image since the ultrasound image is overlaid on the fluoroscopy image to assist in navigating and determining the delivery of the catheter.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Quill as modified obtained registered ultrasound imaging data and fluoroscopic imaging data to displaying the ultrasound imaging data overlaid over the radiographic imaging data co-registered with the ultrasound imaging data because doing so would yield predictable results such as determining the catheter position determined from ultrasound images overlaid on the fluoroscopy image to assist in navigating the delivery catheter. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791